                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

PRINCESS CROSS,                               )
                                              )
                       Plaintiff,             )
                                              )
       vs.                                    )       CAUSE NO.: 2:17-CV-389-TLS
                                              )
THE CITY OF GARY and                          )
OFFICER HUDSON,                               )
                                              )
                       Defendants.            )

                                     OPINION AND ORDER

       This matter is before the Court on a Joint Stipulation for Dismissal [ECF No. 44] filed by

the Plaintiff, Princess Cross, and Defendant, the City of Gary. The Parties submitted this filing

under Federal Rule of Civil Procedure 41 but did not specify which provision of Rule 41 they

intend to rely on. If presented appropriately, a joint motion to dismiss the case could be granted

under Rule 41(a)(2). See Gatling v. Nickel, 275 F.R.D. 495 (E.D. Wis. 2011) (construing Rule

41(a)(2) to grant Courts the authority to dismiss individual claims at the request of both parties).

But this filing is styled as a “stipulation.” And the only provision of Rule 41 that refers to a

“stipulation” is 41(a)(1), which is not applicable here because the Parties seek only to dismiss the

claims against Defendant City of Gary and not the entire action. See Berthold Types Ltd. v. Adobe

Sys. Inc., 242 F.3d 772, 776 (7th Cir. 2001) (noting that Rule 41(a)(1) speaks in terms of dismissing

an action, not a claim); see also Gatling, 275 F.R.D. at 496.

       The Joint Stipulation for Dismissal [ECF No. 44] is therefore DENIED WITHOUT

PREJUDICE. The Plaintiff and Defendant City of Gary are ORDERED to make their next filing

in this matter on or before December 16, 2019.

       SO ORDERED on December 2, 2019.

                                              s/ Theresa L. Springmann
CHIEF JUDGE THERESA L. SPRINGMANN
UNITED STATES DISTRICT COURT




  2
